In an action, inter alia, for a judgment declaring the respective interests of the parties in a corporation, the defendants appeal from (1) an order of the Supreme Court, Kings County (Vinik, J.), entered June 28, 1994, which, inter alia, granted that branch of the plaintiff’s motion which was to confirm that part of a Referee’s report awarding the plaintiff the principal amount of $2,089,481.98, and (2) a judgment of the same court, also entered June 28,1994, upon the order.
*619Ordered that the appeal from the order is dismissed; and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of judgment in the action (see, Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeal from the order are brought up for review and have been considered on the appeal from the judgment (CPLR 5501 [a] [1]).
Contrary to the defendants’ contention, the amount reflected in the judgment was supported by the evidence submitted in the accounting hearing. The defendants’ remaining contentions are without merit. Balletta, J. P., Santucci, Krausman and Florio, JJ., concur.